2020 IL App (1st) 172837

                                                                                SIXTH DIVISION
                                                                                  August 14, 2020

                                        IN THE
                              APPELLATE COURT OF ILLINOIS
                                    FIRST DISTRICT

No. 1-17-2837

                                                               )
 THE PEOPLE OF THE STATE OF ILLINOIS,                          )      Appeal from the
                                                               )      Circuit Court of
        Plaintiff-Appellee,                                    )      Cook County.
                                                               )
 v.                                                            )      No. 82 CR 00761
                                                               )
 FRED HUMPHREY,                                                )      Honorable
                                                               )      James Michael Obbish,
        Defendant-Appellant.                                   )      Judge Presiding.
                                                               )


       PRESIDING JUSTICE MIKVA delivered the judgment of the court, with opinion.
       Justices Connors and Harris concurred in the judgment and opinion.


                                            OPINION

¶1     Defendant, Fred Humphrey, appeals from the circuit court’s denial of his request for leave

to file a successive petition for relief pursuant to the Post-Conviction Hearing Act (Act) (725 ILCS

5/122-1 et seq. (West 2016)). On appeal, Mr. Humphrey argues that this denial was in error

because his claim that his natural-life sentence for offenses he committed at the age of 21 was

unconstitutional pursuant to the eighth amendment of the federal constitution (U.S. Const., amend.

VIII) and the proportionate penalties clause of the Illinois Constitution (Ill. Const. 1970, art. I,

§ 11) satisfied the cause-and-prejudice test. For the following reasons, we affirm.

¶2                                     I. BACKGROUND

¶3     Mr. Humphrey’s convictions stem from events occurring on January 8, 1982, when he—
No. 1-17-2837


along with his codefendants Lydell White and Lawyer Pace—robbed Harrison Young outside of

Mr. Young’s apartment. Mr. White and Mr. Pace both pleaded guilty prior to Mr. Humphrey’s

trial and are not parties to this appeal. The facts outlined below are taken from Mr. Humphrey’s

direct appeal unless otherwise noted.

¶4     The evidence at trial showed that, on January 8, 1982, Mr. Young was returning to his

apartment when Mr. Humphrey, Mr. White, and Mr. Pace robbed him at gunpoint, taking his wallet

and 11 cents. As they turned to go, Mr. Young asked for his identification cards back. The men

then forced Mr. Young to let them into his apartment, where Mr. White proceeded to rob two

individuals who lived with Mr. Young—Dorothy Gordon and Stanley Stinson—taking $130 from

Mr. Stinson and 30 cents from Ms. Gordon. Mr. Pace forced Mr. Young into a bedroom, and

eventually one of the men entered the room, wrapped a blanket around Mr. Young’s head, tied his

feet and hands, and dragged him to the bathroom. Later, someone shoved a plastic bag into Mr.

Young’s mouth, wrapped a second blanket around his head, and then shot him twice in the face.

¶5     Ms. Gordon was raped twice by Mr. Pace, once by Mr. Humphrey, and was shot in the

side. Mr. Stinson was shot multiple times in the face. Before leaving the apartment, the men turned

on the gas stove and extinguished the pilot light, leaving the victims inside. Mr. Young survived

the incident, Ms. Gordon also survived but was paralyzed, and Mr. Stinson died from his wounds.

¶6     Mr. Pace turned himself into the police approximately 10 hours after the incident. Mr.

Humphrey was arrested soon after and eventually admitted his role in the incident, including raping

Ms. Gordon. He also submitted a written statement confirming these events. When he testified at

trial, however, while repeating much of his statement to the police, he denied raping Ms. Gordon.

¶7     The jury found Mr. Humphrey guilty of murder, attempted murder, armed robbery, home

invasion, and rape. Prior to sentencing, the circuit court received a presentence social investigation



                                                  2
No. 1-17-2837


report concerning Mr. Humphrey, which detailed, among other things, his education history,

employment history, criminal background, and family background. Mr. Humphrey was

adjudicated a delinquent in 1975 for armed robbery, in 1976 for possession of a sawed-off shotgun,

and later that same year for murder. During the sentencing hearing, Mr. Humphrey argued in

mitigation that he was only 15 and 16 at the time of the prior offenses and that he was “a product

of the [Chicago Housing Authority].” He argued, “there is a lot of peer pressure on a young

individual who has no money and is unable to do really much outside the boundaries of Cabrini-

Green” and further noted that while he was incarcerated in the Juvenile Department of Corrections,

“he had some adjustment problems, but around 1979 he started to make extremely good progress”

and was released on parole in September 1980. Finally, Mr. Humphrey noted that he “didn’t initiate

or instigate this series of events” or take part in any planning, but rather that “[t]he case against

him is based on accountability.” Mr. Humphrey’s pastor also testified on his behalf at sentencing.

¶8     On December 9, 1982, the circuit court sentenced him to natural life in prison, reasoning:

       “All I can say is I s[aw] you during the trial. You have no remorse. You have no remorse

       even today, despite the fact that this is one of the most vicious killings, one of the vicious

       acts of cruelty of one man to another that I have ever seen in my thirteen years on the

       criminal bench. And I don’t see any possibility of you being rehabilitated *** as far as I

       am concerned, there is no hope for you. Therefore I am going to give you natural life. And

       I think that is the only way I am going to keep you out of hurting some more people.”

¶9     Mr. Humphrey appealed his conviction, and this court affirmed it on December 17, 1984.

People v. Humphrey, No. 1-82-2999 (1984) (unpublished order under Illinois Supreme Court Rule

23). Thereafter, Mr. Humphrey filed his first postconviction petition, which the circuit court denied

on January 24, 2002, and this court affirmed on March 30, 2004. People v. Humphrey, No. 1-02-



                                                 3
No. 1-17-2837


0350 (2004) (unpublished order under Illinois Supreme Court Rule 23).

¶ 10   Mr. Humphrey filed his successive postconviction petition—the subject of this appeal—

on May 15, 2017, arguing that the United States Supreme Court case Miller v. Alabama, 567 U.S.

460 (2012), and its Illinois progeny, specifically People v. House, 2015 IL App (1st) 110580,

vacated, 2019 IL App (1st) 110580-B, and People v. Harris, 2018 IL 121932, rendered his natural-

life sentence unconstitutional in light of his age at the time he committed the offenses. Mr.

Humphrey requested a new sentencing hearing so his youth and attendant characteristics could be

considered.

¶ 11   On September 15, 2017, the circuit court denied Mr. Humphrey’s motion for leave to file

a successive postconviction petition. The circuit court distinguished House and Miller, stating

Miller applied only to juveniles—those under 18—and House did not extend Miller to youthful

offenders who were 21 or older at the time of their crimes. Specifically, the circuit court noted “the

defendant in House was 19 years old whereas petitioner here was older and more developed at 21

years old [and] the House defendant merely served as a lookout” while Mr. Humphrey “actively

participated in the events that day, including his rape of [Ms.] Gordon.”

¶ 12   Mr. Humphrey now appeals.

¶ 13                                    II. JURISDICTION

¶ 14   The circuit court denied Mr. Humphrey’s motion for leave to file a successive

postconviction petition on September 15, 2017. Mr. Humphrey dated his notice of appeal October

8, 2017, and the envelope was postmarked October 11, 2017. The circuit court received his notice

on October 17, 2017—32 days after the circuit court denied Mr. Humphrey’s motion for leave to

file his petition. Ten days later, the circuit court appointed appellate counsel and stated that Mr.

Humphrey’s appeal was timely filed “per the envelope.” Although the State does not contest



                                                  4
No. 1-17-2837


appellate jurisdiction, “[a] reviewing court has an independent duty to consider issues of

jurisdiction, regardless of whether either party has raised them.” People v. Smith, 228 Ill. 2d 95,

104 (2008).

¶ 15   “[T]he notice of appeal must be filed with the clerk of the circuit court within 30 days after

the entry of the final judgment appealed from ***.” Ill. S. Ct. R. 606(b) (eff. July 1, 2017).

According to Illinois Supreme Court Rule 373 (eff. July 1, 2017), “briefs or other documents

required to be filed within a specified time will be the date on which they are actually received by

the clerk of the reviewing court.” However, “[i]f received after the due date, the time of mailing

by an incarcerated, self-represented litigant shall be deemed the time of filing” and “[p]roof of

mailing shall be as provided in Rule 12.” Id.

¶ 16   Illinois Supreme Court Rule 12(b)(6) (eff. July 1, 2017) states that service is proved:

       “in case of service by mail by a self-represented litigant residing in a correctional facility,

       by certification under section 1-109 of the Code of Civil Procedure of the person who

       deposited the document in the institutional mail, stating the time and place of deposit and

       the complete address to which the document was to be delivered.”

¶ 17   Section 1-109 of the Code of Civil Procedure further clarifies:

       “The person or persons having knowledge of the matters stated in a pleading, affidavit or

       other document certified in accordance with this Section shall subscribe to a certification

       in substantially the following form: Under penalties as provided by law pursuant to Section

       1-109 of the Code of Civil Procedure, the undersigned certifies that the statements set forth

       in this instrument are true and correct, except as to matters therein stated to be on

       information and belief and as to such matters the undersigned certifies as aforesaid that he

       verily believes the same to be true.” 735 ILCS 5/1-109 (West 2016).



                                                 5
No. 1-17-2837


¶ 18    Here, the record contained no such certification. Therefore, to find jurisdiction in this case,

we would have to exclusively rely on the postmark without the accompanying certification. While

some courts have refused to find that a postmark is equal to a certification (People v. Lugo, 391

Ill. App. 3d 995, 998 (2009); People v. Blalock, 2012 IL App (4th) 110041, ¶ 11), we follow the

view taken in People v. Hansen, 2011 IL App (2d) 081226, ¶ 14, where the court reasoned:

        “Requiring a court to overlook a clearly legible postmark showing that a document was

        processed by a disinterested third party, such as the post office, on or before the date by

        which the document was required to be mailed is to disregard the best, most competent

        evidence of the latest date of mailing consistent with the ‘pro-mailing policy of Rule 373.’ ”

¶ 19    Hansen was decided prior to the amendment of Rule 12, when a pro se litigant was still

required to include a notarized affidavit stating the time and place of mailing, the complete address

that appeared on the envelope, and that proper postage was prepaid. Id. ¶ 10. However, the idea

that “if there is a timely and legible postmark, an affidavit or a certification [by an attorney] of

mailing is a corroborative redundancy” remains unaffected. Id. ¶ 14. We think the rationale and

holding of Hansen remains persuasive and that a postmark may continue to serve as certification

of a timely filing by a self-represented litigant residing in a correctional facility,

¶ 20    We do not think the validity of Hansen was in any way impacted by our supreme court’s

more recent decision in Huber v. American Accounting Ass’n, 2014 IL 117293. In that case, the

court detailed the evolving requirements for Rule 373, which, when adopted in 1967, “provided

that time of mailing ‘may be evidenced by a post mark affixed in and by a United States Post

Office.’ ” Id. ¶ 13. The court noted that Rule 373 was eventually amended to require an affidavit

of a nonattorney or certification by an attorney due to illegible postmarks and delays in affixing

postmarks. Id. The plaintiff in Huber argued that the affidavit requirement “was not intended to



                                                   6
No. 1-17-2837


supplant other objective, competent proof of mailing, and that a legible postmark must be accepted

as proof of mailing.” Id. ¶ 14. The court, however, determined that it did not need to reach this

issue because the envelope in Huber was not postmarked at all, but rather only had a post label

that was dated the day of purchase and not necessarily the day of mailing. Id. ¶¶ 16-18. The court

held that this was not sufficient to satisfy Rule 12(b). Id. ¶ 18. In this case, in contrast, there was a

legibly postmarked envelope that made it clear the notice of appeal was timely deposited into the

mail.

¶ 21    In the case before us, we find Mr. Humphrey timely filed his notice of appeal because the

post office, a disinterested third party, legibly postmarked the envelope within the 30-day filing

deadline for the notice of appeal. Accordingly, we have jurisdiction over this appeal pursuant to

article VI, section 6, of the Illinois Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme

Court Rules 606 and 651(a) (eff. July 1, 2017), governing criminal appeals and appeals from final

judgments in postconviction proceedings.

¶ 22                                       III. ANALYSIS

¶ 23    The Act provides an avenue for an incarcerated person to collaterally attack his or her

conviction by asserting it was “the result of a substantial denial of [his or her] rights under the

United States Constitution or the Illinois Constitution or both.” People v. House, 2019 IL App (1st)

110580-B, ¶ 25; 725 ILCS 5/122-1(a)(1) (West 2016). The Act generally contemplates the filing

of only one postconviction petition, and successive petitions are disfavored. 725 ILCS 5/122-1(f)

(West 2016). However, a defendant can obtain leave to file a successive postconviction petition

“when fundamental fairness so requires.” (Internal quotation marks omitted.) People v. Ortiz, 235

Ill. 2d 319, 329 (2009). In cases where actual innocence or the death penalty are not at issue, the

fundamental fairness standard is met if the petitioner can demonstrate cause and prejudice for not



                                                   7
No. 1-17-2837


raising the alleged errors in his or her initial petition. People v. Pitsonbarger, 205 Ill. 2d 444, 459

(2002). Cause is “some objective factor external to the defense [that] impeded counsel’s efforts to

raise the claim in an earlier proceeding.” (Internal quotation marks omitted.) Id. at 460. Prejudice

is established “by demonstrating that the claim not raised during [the] initial post-conviction

proceedings so infected the trial that the resulting conviction or sentence violated due process.”

725 ILCS 5/122-1(f) (West 2016). The cause-and-prejudice test is a higher standard than the

frivolous-or-patently-without-merit standard employed at the first stage of a defendant’s initial

postconviction petition. People v. Smith, 2014 IL 115946, ¶ 35. First stage survival requires only

that a petitioner allege a claim that has an arguable basis in law or fact. People v. Tate, 2012 IL

112214, ¶ 9. An individual requesting leave to file a successive postconviction petition, however,

must make a prima facie showing of cause and prejudice (People v. Bailey, 2017 IL 121450, ¶ 24)

and “submit enough in the way of documentation to allow a circuit court to make that

determination” (People v. Tidwell, 236 Ill. 2d 150, 161 (2010)). The circuit court should deny leave

to file a successive postconviction petition “when it is clear, from a review of the successive

petition and the documentation submitted by the petitioner, that the claims alleged by the petitioner

fail as a matter of law or where the successive petition with supporting documentation is

insufficient to justify further proceedings.” Smith, 2014 IL 115946, ¶ 35. We review denial of leave

to file a successive postconviction petition de novo. Bailey, 2017 IL 121450, ¶ 13.

¶ 24   Mr. Humphrey argues on appeal that the circuit court erred in denying him leave to file a

successive postconviction petition because he satisfied the cause-and-prejudice test with respect

to his challenge that, as applied to him, his natural life sentence violates the eighth amendment

(U.S. Const., amend. VIII) and the Illinois proportionate penalties clause (Ill. Const. 1970, art. I,

§ 11). He argues the cause prong is met because Miller and its progeny were not decided until after



                                                  8
No. 1-17-2837


his initial postconviction petition was filed and the prejudice prong is met because he is serving a

sentence that is unconstitutional as applied to him. The State responds that the eighth amendment

Miller protections only apply to juveniles and that Mr. Humphrey cannot make an as-applied

challenge under the proportionate penalties clause because he was not a “youthful offender,” his

sentence was discretionary, the circuit court considered evidence regarding Mr. Humphrey’s age

and circumstances before determining his sentence, and he failed to demonstrate how his specific

circumstances rendered him youthful.

¶ 25   The United States Supreme Court has held that the eighth amendment prohibits the

execution of juvenile offenders (Roper v. Simmons, 543 U.S. 551, 578-79 (2005)), a life sentence

without parole for juvenile offenders who commit nonhomicide crimes (Graham v. Florida, 560

U.S. 48, 82 (2010)), and mandatory life sentences without the possibility of parole for all juvenile

offenders (Miller, 567 U.S. at 489). The Supreme Court further provided such protection applies

retroactively. Montgomery v. Louisiana, 577 U.S. ___, ___, 136 S. Ct. 718, 736 (2016).

¶ 26   The Miller line of cases has established that “children are constitutionally different from

adults for purposes of sentencing.” Miller, 567 U.S. at 471. The Court recognized three differences

critical to the distinction between the two groups: (1) “a lack of maturity and an underdeveloped

sense of responsibility, leading to recklessness, impulsivity, and heedless risk-taking,”

(2) heightened vulnerability to “negative influences and outside pressures” from family and peers

and an inability to extricate themselves from where they live, and (3) less fixed traits, meaning

actions are “less likely to be evidence of irretrievabl[e] deprav[ity].” (Internal quotations omitted.)

Id.

¶ 27   The Illinois Supreme Court, recognizing that the United States Supreme Court’s language

in Miller “is significantly broader than its core holding,” held that “[l]ife sentences, whether



                                                  9
No. 1-17-2837


mandatory or discretionary, for juvenile defendants are disproportionate and violate the eighth

amendment, unless the trial court considers youth and its attendant characteristics.” People v.

Holman, 2017 IL 120655, ¶¶ 38, 40. The court has also held that a sentence of 40 years or more

constitutes a de facto life sentence under Miller. People v. Buffer, 2019 IL 122327, ¶ 40.

¶ 28   In Harris, the court opened the door for an offender who was 18 or older to make an as-

applied challenge under the proportionate penalties clause. Harris, 2018 IL 121932, ¶ 48; see also

People v. Thompson, 2015 IL 118151, ¶ 44 (suggesting that a 19-year-old could raise an as-applied

challenge to a mandatory life sentence in a postconviction proceeding). The defendant in Harris

argued on direct appeal that eighth amendment Miller protections for juveniles should be applied

to all “young adults under the age of 21” and that his mandatory aggregate sentence of 76 years of

imprisonment violated both the eighth amendment to the United States Constitution and the

proportionate penalties clause of the Illinois Constitution. Harris, 2018 IL 121932, ¶¶ 37, 53.

¶ 29   The court rejected the defendant’s facial argument that Miller should apply categorically

to offenders between the ages of 18 and 21, reasoning that while the Supreme Court has

“unmistakably instructed that youth matters in sentencing,” it nevertheless has not “extended its

reasoning to young adults age 18 or over.” (Internal quotation marks omitted.) Id. ¶¶ 54, 56. The

court stressed that “the line drawn by the Supreme Court at age 18 was not based primarily on

scientific research” but, rather, was a societal distinction that is not necessarily affected by new

research findings and that “claims for extending Miller to offenders 18 years of age or older have

been repeatedly rejected.” Id. ¶¶ 60-61 (citing United States v. Williston, 862 F.3d 1023, 1039-40

(10th Cir. 2017), United States v. Marshall, 736 F.3d 492, 500 (6th Cir. 2013), and People v.

Argeta, 149 Cal. Rptr. 3d 243, 245-46 (Ct. App. 2012)).




                                                10
No. 1-17-2837


¶ 30    In analyzing the defendant’s as-applied challenge under the proportionate penalties clause,

the court found it to be “premature” and instructed that such a claim was more appropriately

resolved under the Act than on direct appeal so that evidence could be presented as to the

defendant’s specific characteristics. Id. ¶¶ 46, 48. The court reasoned that an as-applied claim is

“dependent on the specific facts and circumstances of the person raising the challenge.” Id. ¶ 39.

Accordingly, “it is paramount that the record be sufficiently developed in terms of those facts and

circumstances for purposes of appellate review.” (Internal quotations omitted.) Id. The court also

reasoned that any as-applied challenge to the eighth amendment would fail for the same reasons.

Id. ¶ 53.

¶ 31    In People v. House, 2019 IL App (1st) 110580-B, after the supreme court instructed us to

reconsider in light of Harris (see People v. House, No. 122134 (Ill. Nov. 28, 2018) (supervisory

order)), this court held that a 19-year-old offender’s mandatory life sentence was unconstitutional

under the proportionate penalties clause as applied to the defendant. House, 2019 IL App (1st)

110580-B. We reasoned that “[w]hile [the] defendant was not a juvenile at the time of the offense,

his young age of 19 is relevant under the circumstances of this case” and noted that the defendant’s

“sentence involved the convergence of the accountability statute and the mandatory natural life

sentence.” Id. ¶ 46. We stressed that “[t]here was no evidence that [the] defendant helped to plan

the commission but instead took orders from higher ranking [members of his gang]” and served

only as a lookout. Id. The House court also noted:

        “The trial court was also precluded from considering the goal of rehabilitation in imposing

        the life sentence, which is especially relevant in [the] defendant’s case. Given [the]

        defendant’s age, his family background, his actions as a lookout as opposed to being the




                                                11
No. 1-17-2837


       actual shooter, and lack of any prior violent convictions, we find that [the] defendant’s

       mandatory sentence of natural life shocks the moral sense of the community.” Id. ¶ 64.

The court remanded the case for resentencing so the circuit court would have “the ability to

consider the relevant mitigating factors prior to imposing a sentence of such great magnitude.”

Id. ¶ 65. Our supreme court has recently granted the State’s petition for leave to appeal from the

decision that we issued in House following the supreme court’s 2018 remand on a supervisory

order. People v. House, No. 125124 (Ill. Jan. 29, 2020) (supervisory order).

¶ 32   In the wake of our second decision in House, we have issued several opinions that have

resolved as-applied challenges under the proportionate penalties clause by focusing on whether

sentencing was mandatory or discretionary and how actively a defendant participated in the crime.

See, e.g., People v. Handy, 2019 IL App (1st) 170213, ¶¶ 1, 41 (an 18-year-old defendant who

actively participated in the offense and received a discretionary sentence was not entitled to a new

sentencing hearing); People v. Ramsey, 2019 IL App (3d) 160759, ¶¶ 22-23 (proportionate

penalties claim failed where 18-year-old defendant was the sole actor in the offense).

¶ 33   Harris and House, while certainly an expansion of the Miller protections, do not support

Mr. Humphrey’s claim here that the circuit court erred in denying him leave to file a successive

petition. Both cases dealt with individuals who were between 18 and 21. Mr. Humphrey can point

to no case in which an Illinois court has recognized that a life sentence imposed on a young adult—

21 or older as Mr. Humphrey was—is unconstitutional as applied to that offender under the

proportionate penalties clause or the eighth amendment. The cases he cites, from Illinois or from

other states, all involve teenaged offenders. See Harris, 2018 IL 121932, ¶ 1 (18 years old);

Thompson, 2015 IL 118151, ¶ 4 (19 years old); House, 2019 IL App (1st) 110580-B, ¶ 17 (19

years old); Cruz v. United States, No. 11-CV-787 (JCH), 2018 WL 1541898, at *1 (D. Conn. Mar.



                                                12
No. 1-17-2837


29, 2018) (18 years old); State v. O’Dell, 358 P. 3d 359, 360 (Wash. 2015) (en banc) (18 years

old); cf. People v. Suggs, 2020 IL App (2d) 170632, ¶¶ 30-44 (summary dismissal at the first stage

of an initial postconviction petition where the 23-year-old defendant raised eighth amendment and

proportionate penalties challenges to his de facto life sentence). The evolving science on brain

development may support such claims at some time in the future, but for now individuals who are

21 years or older when they commit an offense are adults for purposes of a Miller claim.

¶ 34   While 21 is undoubtedly somewhat arbitrary, drawing a line there is in keeping with other

aspects of criminal law and society’s current general recognition that 21 is considered the

beginning of adulthood. In Illinois, a person under the age of 21 when he or she commits first

degree murder is now eligible for parole review after serving 20 or more years of his or her

sentence. 730 ILCS 5/5-4.5-115 (West Supp. 2019). The Illinois legislature has also prohibited the

sale of nicotine and tobacco products to persons under 21 (720 ILCS 675/1 (West Supp. 2019)),

prohibited the sale of alcohol products to persons under 21 (235 ILCS 5/6-16 (West 2016)); and

made possession of a firearm by those under the age of 21 an aggravating factor for aggravated

unlawful use of a weapon. (720 ILCS 5/24-1.6(a)(1), (a)(3)(I) (West 2016)).

¶ 35   We also note that even if there were some basis for an individual aged 21 or older at the

time of the offense to raise an as applied Miller-type claim under special circumstances, Mr.

Humphrey’s circumstances would not appear to meet that criteria. Mr. Humphrey stands in stark

contrast, for example, to the defendant in House, where we found such special circumstances In

House, the court stressed the mandatory nature of the sentence, which cut off the court’s ability to

consider the defendant’s youth and the minor role the defendant played as a lookout. House, 2019

IL App (1st) 110580-B, ¶ 46. Mr. Humphrey received a discretionary sentence, with the court

making a specific finding, based on all of the evidence presented, that Mr. Humphrey was beyond



                                                13
No. 1-17-2837


rehabilitation. Further, Mr. Humphrey was not a mere lookout. He played an active role in the

crimes committed, including raping Ms. Gordon. The court in House also noted the defendant’s

lack of prior violent offenses. Id. ¶ 63. Mr. Humphrey, in contrast, was adjudicated a delinquent

for armed robbery and murder.

¶ 36   Accordingly, under the current state of the law, Mr. Humphrey’s claim cannot meet the

cause-and-prejudice standard for an as-applied challenge under either the eighth amendment or the

proportionate penalties clause.

¶ 37                                    IV. CONCLUSION

¶ 38   For the above reasons, we affirm the circuit court’s denial of Mr. Humphrey’s motion for

leave to file a successive postconviction petition.

¶ 39   Affirmed.




                                                 14
No. 1-17-2837



                                  No. 1-17-2837


Cite as:                 People v. Humphrey, 2020 IL App (1st) 172837


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 82-CR-00761;
                         the Hon. James Michael Obbish, Judge, presiding.


Attorneys                James E. Chadd, Patricia Mysza, and Ashlee Johnson, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Annette Collins, and Ashlee Cuza, Assistant State’s
Appellee:                Attorneys, of counsel), for the People.




                                        15